Case 1:20-cv-10060-NMG Document1-7 Filed 01/13/20 Page 1 of 4

EXHIBIT G
40/1/2019

Ww

Mouat # ®

Case 1:20-cv-10060-NMG Document1-7 Filed 01/13/20 Page 2 of 4

(2) Dorrian Porter on Twitter: "@nytimes | guess he doesn't think men should beat their wives but if they do they damn well better make it...

Home
Explore
Notifications
Messages
Bookmarks
Lists

Profile

More

The New York Times @ @nytimes - Sep 14 v
Lawrence Lessia. a Harvard Law professor. spoke with our reporter. Nellie

< Tweet

A Harvard Professor Doubles Down: If You Take Epstein’s Money, Do Iti...
A conversation with Lawrence Lessig about Jeffrey Epstein, M.I.T, and
reputation laundering.

& nytimes.com

© 30 tl 54 O 179 4

Dorrian Porter

@dgp
Replying to @nytimes
| guess he doesn’t think men should beat their wives
but if they do they damn well better make it
anonymous. What a bad essay. They hid it because they
wanted the _. Asolution to reputation laundering
could be a “Money begrudgingly accepted from really
bad people” plaque.

11:58 AM - Sep 14, 2019 - Twitter for iPhone

2 Retweets 2 Likes

[>

QO a Q

Willetts Magazine @WillettsMagazi1 - Sep 14 v
Replying to @dgp and @nytimes

Another solution: take away the tax exemption from had actors. | don't
know, like enablers of pedophiles? Like MIT? Harvard?

2? 2 9 &

https://twitter.com/dgp/status/117290247 1460519936

Q. Search Twitter

Relevant people

Dorrian Porter
@dgp

Founder & CEO @ves
the Board at Museurr
Design @sf_mcd. Org
Imagination

The New York Ti... '

@nytimes

News tips? Share ther
nyti.ms/2FVHg9v "Thi
new TV series. Episod
10 p.m. on FX and on

Trends for you
#lAmTheWhistleblower
#DeliverDiGiorno

We're getting into the delive
@ Promoted by DiGiorno
FAFSA

Zuckerberg

Dame

Show more

Terms Privacy policy Cookies

Morev © 2019 Twitter, Inc.

Th
Case 1:20-cv-10060-NMG Document1-7 Filed 01/13/20 Page 3 of 4
10/1/2019 (2) Mark Kleiman on Twitter: "@nytimes So Ito thought Epstein would no longer be "sleeping with -- trying to seduce" 14 and 16-year olds...

wy

er Home
+ Explore
Li Notifications
& Messages
[) Bookmarks
(=) Lists
Profile
More

<- Tweet

The New York Times @ @nytimes - Sep 14
Lawrence Lessig, a Harvard Law professor, spoke with our reporter, Nellie
Bowles, about Jeffrey Epstein, Joi Ito, MIT and reputation laundering

A Harvard Professor Doubles Down: If You Take Epstein’s Money, Do It i...
A conversation with Lawrence Lessig about Jeffrey Epstein, M.I.T. and
reputation laundering.

& nytimes.com

© 30 tl 54 © 179 &

Mark Kleiman
@markkleiman

Replying to @nytimes

So Ito thought Epstein would no longer be "sleeping
with -- trying to seduce" 14 and 16-year olds. It's not
seduction. It's RAPE. Now we know what Lessig really
thinks of pedophilia. Wish @NellieBowles had pushed
him on this wretched misogyny

10:54 AM - Sep 15, 2019 - Twitter Web App

1 Retweet 2 Likes

[>

0 can Q

https://twitter.com/markkleiman/status/117324882600348877 1

Q_ Search Twitter

Relevant people

Mark Kleiman
@markkleiman

lam a long-time hurr
represent whistle blov
corporate crime and 1
the afflicted and afflic
comfortable

The New York Ti...
@nytimes

News tips? Share ther
nyti.ms/2FVHgQv “Thi
new TV series. Episod
10 p.m. on FX and on

Nellie Bowles @

@NellieBowles

Reporter for the New
covering tech and cul
nellie.bowles @nytime

Trends for you
#1AmTheWhistleblower

#DeliverDiGiorno

We're getting into the delive
Promoted by DiGiorno
FAFSA

Zuckerberg

Dame

Show more

Terms Privacy policy Cookies

Morey © 2019 Twitter, Ine

1/2
10/1/2019

w

Muar # ®

Case 1:20-cv-10060-NMG Document1-7 Filed 01/13/20 Page 4 of 4

(2) Chris Fisher on Twitter: "@nytimes @NellieBowles Regarding this: ""If you're going to take the money, you damn well better make it a...

Home
Explore
Notifications
Messages
Bookmarks
Lists

Profile

More

The New York Times @ @nytimes - Sep 14 v

< Tweet

A Harvard Professor Doubles Down: If You Take Epstein’s Money, Do Iti...
A conversation with Lawrence Lessig about Jeffrey Epstein, M.IT. and
reputation laundering.

& nytimes.com

© 30 Ti 54 O 179 &

Chris Fisher v

@YoCtopher
Replying to @nytimes and @NellieBowles
Regarding this: ""If you're going to take the money,
you damn well better make it anonymous": There's NO
WAY MIT would take the $ openly from a notorious
pedophile. HOW CONVENIENT to find an ethically
acceptable means to take it anonymously.

8:15 AM - Sep 15, 2019 : Twitter Web App

[>

QO me Vv

https://twitter.com/YoCtopher/status/1173208644856549376

Q. Search Twitter

Relevant people

Chris Fisher
@YoCtopher

Scientist, businessma
liberal...Cancer and IC

The New York Ti...
@nytimes

News tips? Share ther
nytims/2FVHa9v "Thi
new TV series, Episod
10 p.m. on FX and on

Nellie Bowles @

@NeltieBowles

Reporter for the New
covering tech and cul
nellie.bowles@nytime

Trends for you
#1AmTheWhistleblower

#DeliverDiGiorno

We're getting into the delive
Promoted by DiGiorno
Zuckerberg

FAFSA

Dame

Show more

Terms Privacy policy Cookies

More v © 2019 Twitter, Inc.

1/2
